J-S16044-19
J-S16045-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: E.W.C., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: G.L.C., JR., FATHER        :       No. 1866 MDA 2018

              Appeal from the Decree Entered October 23, 2018
               in the Court of Common Pleas of Centre County
                     Orphans' Court at No(s): 2018-4305


 IN RE: T.M.C., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: G.L.C., JR., FATHER        :       No. 1867 MDA 2018

              Appeal from the Decree Entered October 23, 2018
                  in the Court of Common Pleas of Centre
                    Orphans' Court at No(s): 2018-4303


 IN RE: S.M.C., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: G.L.C., JR., FATHER        :       No. 1868 MDA 2018

          Appeal from the Decree Entered October 23, 2018
           in the Court of Common Pleas of Centre County
                 Orphans' Court at No(s): 2018-4304
J-S16044-19
J-S16045-19


 IN RE: E.W.C., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: E.O., MOTHER               :       No. 1909 MDA 2018

              Appeal from the Decree Entered October 23, 2018
               in the Court of Common Pleas of Centre County
                    Orphans' Court at No(s): 2018-4305 A


 IN RE: T.M.C., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: E.O., MOTHER               :       No. 1910 MDA 2018

              Appeal from the Decree Entered October 23, 2018
               in the Court of Common Pleas of Centre County
                     Orphans' Court at No(s): 2018-4303


 IN RE: S.M.C., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: E.O., MOTHER               :       No. 1911 MDA 2018

              Appeal from the Decree Entered October 23, 2018
               in the Court of Common Pleas of Centre County
                     Orphans' Court at No(s): 2018-4304


BEFORE: OTT, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED MAY 10, 2019




                                   -2-
J-S16044-19
J-S16045-19


       In these consolidated appeals, E.O. (“Mother”) and G.L.C., Jr. (“Father”)

appeal from the Decrees entered on October 23, 2018, granting the Petitions

filed by Centre County Children and Youth Services (“CYS”) seeking to

involuntarily terminate their parental rights to their minor female children,

T.M.C. (born December 2007) and S.M.C. (born December 2008), and to their

minor male child, E.W.C. (born March 2015) (collectively, the “Children”),

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1         Additionally,

Mother’s counsel, Justin Paul Miller, Esquire (“Attorney Miller”), has filed a

Petition to Withdraw as counsel and a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967). We grant Attorney Miller’s Petition to Withdraw

and affirm the trial court’s Decrees.

       CYS became involved with the family in 2007, after receiving several

referrals citing general parenting concerns. CYS received additional referrals

between 2007 and 2015, when E.W.C. was born, but Mother and Father

refused to cooperate with CYS. In 2015, E.W.C. was born addicted to opiates.

Following E.W.C.’s birth, Mother and Father maintained that they did not wish

to cooperate with CYS and refused to receive early childhood intervention

services, despite recommendations by CYS and hospital staff. In 2016, T.M.C.

____________________________________________
1 On December 12, 2018, and December 14, 2018, respectively, this Court,
sua sponte, consolidated Father’s and Mother’s separate Notices of Appeal as
to each of the Children. We address both consolidated appeals in a single
Memorandum for ease of disposition, as the appeals arise out of the same
Decrees and the questions raised in each appeal are identical. We further
note that the trial court filed six nearly identical Pa.R.A.P. 1925(a) Opinions,
which addressed both parents’ appeals.



                                           -3-
J-S16044-19
J-S16045-19


and S.M.C. were identified as victims of sexual abuse, perpetrated by friends

of Mother and Father, prompting CYS to become more involved with the

family. CYS recommended, and made available, trauma services for T.M.C.

and S.M.C. related to their sexual abuse, but Mother and Father did not

facilitate participation, resulting in termination of the services.   Moreover,

Mother and Father demanded that CYS procure a court order for continued

services of any kind. After additional sexual allegations were made against

Father, who was registered under Megan’s Law, CYS instituted a Safety Plan

for the Children. In October of 2016, Mother was arrested for driving under

the influence while E.W.C. was in the vehicle.     When police arrived at the

scene, Mother was incoherent and unresponsive.

      On November 18, 2016, following a hearing, the Children were

adjudicated dependent based on the unsafe and unsanitary conditions of the

family home and the general neglect and mistreatment of the Children.

Initially, the Children remained in the home after the dependency hearing.

However, in December 2016, a caseworker observed T.M.C. banging her head

on the wall while saying “go back, go back” after being discharged from a

psychiatric facility that day.   When questioned by the caseworker, T.M.C.

stated that she wanted to return to the facility because the “big people” at her

home were mean.      During that timeframe, Mother and Father transferred

T.M.C. and S.M.C. from a school that provided individualized education plan

(“IEP”) services to one without such services, despite knowledge that the

services were needed for the growth and development of T.M.C. and S.M.C.


                                     -4-
J-S16044-19
J-S16045-19


T.M.C. and S.M.C. were often truant, and, when they did attend school,

teachers and school officials voiced concerns about their overall hygiene.

T.M.C.’s hair was knotted to the point that it was impossible to comb, while

S.M.C.’s backpack was covered in cat urine and contained cat feces inside the

zipper compartment. Caseworkers observed that the family’s house was kept

in an unsanitary and unsafe condition and that E.W.C. was often dirty and

unsupervised.    On February 10, 2017, Father was arrested and jailed on

criminal charges related to aggravated indecent assault of a minor. Father

was ultimately convicted on the charges and sentenced to 180 ½ to 361 years

in prison. Upon Father’s detention, Mother would disappear for days at a time,

leaving the Children to fend for themselves.

      On February 24, 2017, the Children were placed in foster care as a result

of CYS’s filing for Emergency Protective Custody of the Children. The filing

was made after a caseworker observed that the floor of the home was covered

in glass, food, broken eggshells and litter; a cat litter box that was overflowing

with waste; and E.W.C. was completely unsupervised.               Additionally, a

neighbor reported that E.W.C. was left naked outside of the home. In the

same timeframe, Mother was charged with, and pled guilty to, various

offenses, including driving under the influence, with T.M.C. in the vehicle.

      At the time of placement, it was noted that E.W.C. had several physical

needs that were unmet, including correction of a lazy eye that was causing

him to fall. It was also noted that T.M.C. had mental health issues as well as

incontinence, defecation problems, bowel impaction, and endocrine problems.


                                      -5-
J-S16044-19
J-S16045-19


Further, it was noted that S.M.C. had severe mental health issues that made

continued placement with her siblings unsafe. At times, S.M.C. would defecate

to communicate.       S.M.C. also exhibited injurious tendencies, including

threatening to kill herself, swallow sharp metal objects, jump out of a moving

vehicle, and harm CYS workers. On one occasion, S.M.C. head-butted and

kicked a caseworker before proceeding to defecate all over herself. S.M.C.

was taken to a hospital, where it was determined that psychiatric

institutionalization was medically necessary to prevent harm to herself and

others.    S.M.C. eventually returned to school but was expelled after

threatening her teacher and classmates with scissors. Around the same time,

S.M.C. threatened to kill other children in her foster home. Thereafter, S.M.C.

was readmitted to a psychiatric facility.

      While in the care of their foster parents, T.M.C. joined the cheerleading

squad at school, and E.W.C. received proper eye care and became toilet-

trained.   While the Children were in placement, CYS scheduled visits for

Mother with the Children. However, Mother skipped many visits, even those

confirmed in advance, and would abscond for weeks at a time, all of which

upset the Children.    Eventually, CYS and the foster parents would only

transport the Children to visit Mother when Mother was already present at the

visitation site. When visits did occur, Mother did not interact well with the

Children and was often drunk and high on marijuana, suboxone, and opiates.

In July 2017, Mother was evicted from her housing in accordance with a

protection from abuse order.     Mother could not be located throughout the


                                      -6-
J-S16044-19
J-S16045-19


entire month of July and was unavailable by telephone. CYS nonetheless

engaged Family Intervention Crisis Services for reunification purposes.

Mother failed to appear for scheduled meetings with CYS and was often under

the influence when she did appear.       Mother verbally abused and berated

numerous caseworkers in front of the Children. Following these outbursts, the

Children suffered significant emotional and behavioral setbacks in the

progress made since being removed from Mother and Father’s care. At one

point, Mother’s behavior escalated to the point that the Children’s Guardian

ad litem (“GAL”) filed a Motion to suspend Mother’s visits. After an evidentiary

hearing was held, the Motion was granted based on a finding that Mother

posed a grave threat to the Children. Mother was thereafter jailed for various

outstanding criminal charges, and she did not seek to reinstate visitation

privileges.

      During this time, Father remained incarcerated.        The Children had

several non-contact visits with Father, but it was noted that S.M.C. only visited

Father once and cried the entire time; E.W.C. was too young to understand

the concept of talking into the phone; and T.M.C. wavered in her decision to

visit Father. Ultimately, T.M.C. was unable to hold a conversation with Father

unless continually prompted by CYS caseworkers. After these visits, T.M.C.

and E.W.C. displayed negative moods and behaviors at school and in their

foster home.    CYS urged Father to attend parenting classes at the jail.

However, Father did not complete the classes, claiming that they were

unnecessary because he was an adequate parent.


                                      -7-
J-S16044-19
J-S16045-19


       Finding no improvement in the abovementioned circumstances, on

March 21, 2018, CYS filed Petitions to involuntarily terminate Mother’s and

Father’s parental rights to the Children. On July 5, 2018, the trial court held

an evidentiary hearing on the Petitions (hereinafter, the “termination

hearing”). Mother and Father were both present and represented by separate

counsel.    The Children were not present, but their legal interests were

represented by Charles Kroboth, Esquire (“Attorney Kroboth”).2
____________________________________________
2 At the hearing, Attorney Kroboth acknowledged that he was appearing as
legal counsel for the Children, and not as their GAL, having previously served
as GAL in the dependency proceedings. See generally In re Adoption of
L.B.M., 161 A.3d 172, 179-80 (Pa. 2017) (plurality) (requiring the
appointment of separate legal counsel, in addition to a GAL in contested
involuntary termination proceedings). In L.B.M., a majority of the Court
concluded that counsel may serve both as the GAL, representing the child’s
best interests, and as the child’s counsel, representing the child’s legal
interests, so long as there is no conflict between the child’s legal and best
interests. Id. at 183-93; see also In re D.L.B., 166 A.3d 322, 329 (Pa.
Super. 2017) (stating that “separate representation would be required only if
the child’s best interest and legal interests were somehow in conflict.”). Here,
E.W.C. was three years old at the time of the hearing, and therefore unable
to express his preferred outcome. See In re T.S., 192 A.3d 1030, 1092 (Pa.
2018) (concluding that “if the preferred outcome of a child is incapable of
ascertainment because the child is very young and pre-verbal, there can be
no conflict between the child’s legal interests and his or her best interests.”).
Additionally, S.M.C.’s preferred outcome could not be ascertained because,
although seemingly able to understand the need for a permanent home,
S.M.C.’s mental state was such that she was unable to meaningfully discuss
the subject. See In re Adoption of D.M.C., 192 A.3d 1207, 1212 n.10 (Pa.
Super. 2018) (stating that a “legal-interest attorney, separate from a best-
interest attorney, need not be appointed for a child who is unable to articulate
a position to legal counsel because, in that situation, there is no conflict
between the child’s legal and best interests.”). Finally, T.M.C.’s preferred
outcome, i.e., that she be adopted, did not conflict with her best interests.
Accordingly, we conclude that there is no conflict between the Children’s legal
interests and best interests, and the dictates of L.B.M. are satisfied.




                                           -8-
J-S16044-19
J-S16045-19


       By Decrees entered on October 23, 2018, the trial court granted CYS’s

Petitions and involuntarily terminated Mother’s and Father’s parental rights to

the Children. Thereafter, Mother and Father filed timely, individual Notices of

Appeal and Concise Statements, pursuant to Pa.R.A.P. 1925(a)(2)(i), and (b).

Attorney Miller then filed a Petition to Withdraw as counsel and an

accompanying Anders Brief.           Mother did not file a pro se brief or retain

alternate counsel for this appeal.

       Mother and Father raise identical questions on appeal:

       I.     Did the trial court commit an error of law and/or abuse of
              discretion in concluding that clear and convincing evidence
              was presented to justify involuntary termination of
              [Mother’s and Father’s] parental rights pursuant to either
              23 Pa.C.S.A. [§] 2511(a)(2)[,] (5)[,] or (8)[?]

Anders Brief at 6; Father’s Brief at 9 (footnote omitted).3

               Before reaching the merits of [an] appeal, we must first
       address the propriety of counsel’s petition to withdraw and
       Anders brief. The Anders procedure, whereby [] counsel may
       withdraw if he or she concludes that an appeal is wholly frivolous,
       initially applied to direct appeals in criminal matters….

In re J.D.H., 171 A.3d 903, 905 (Pa. Super. 2017). The Anders principles

have been extended to a first appeal by an indigent parent from a decree

involuntarily terminating his or her parental rights. See In re V.E., 611 A.2d
1267, 1275 (Pa. Super. 1992).

       To withdraw from representation, counsel must

____________________________________________
3Neither Mother nor Father addressed 23 Pa.C.S.A. § 2511(b) in their briefs,
which could result in waiver of the issue. Nonetheless, we will address the
matter of the Children’s best interests as part of our review.


                                           -9-
J-S16044-19
J-S16045-19

      (1)   petition the court for leave to withdraw stating that after
            making a conscientious examination of the record ... counsel
            has determined the appeal would be frivolous;

      (2)   file a brief referring to anything that might arguably support
            the appeal ... ; and

      (3)   furnish a copy of the brief to [the client] and advise him of
            his right to retain new counsel, proceed pro se, or raise any
            additional points he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

      We further review an Anders brief for compliance with the requirements

set forth in Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009):

      In the Anders brief that accompanies [] counsel’s petition to
      withdraw, counsel must: (1) provide a summary of the procedural
      history and facts, with citations to the record; (2) refer to anything
      in the record that counsel believes arguably supports the appeal;
      (3) set forth counsel’s conclusion that the appeal is frivolous; and
      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Id. at 361. “After an appellate court receives an Anders brief and is satisfied

that counsel has complied with the aforementioned requirements, the Court

then must undertake an independent examination of the record to determine

whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d at 1237.

      Our review confirms that Attorney Miller complied with each of the

requirements of Anders and Santiago. Attorney Miller asserts that he made

a conscientious review of the record and determined that Mother’s appeal

would be wholly frivolous. Attached to Attorney Miller’s Petition to Withdraw

is a copy of the letter sent to Mother, dated January 22, 2019, containing the


                                     - 10 -
J-S16044-19
J-S16045-19

requisite advisements and enclosing a copy of the Anders Brief.          Having

concluded that Attorney Miller satisfied the procedural requirements for

withdrawing from representation, we next examine the record and make an

independent determination of whether Mother’s appeal is, in fact, wholly

frivolous. Because the question raised in Mother’s appeal is identical to that

in Father’s appeal, we will address the merits of each simultaneously.

      In the Anders Brief, Attorney Miller questioned whether CYS presented

sufficient evidence to support the involuntary termination of Mother’s rights

under 23 Pa.C.S.A. § 2511(a). Anders Brief at 6. Specifically, Mother claims

that her parental rights should not be terminated because she is trying to

“better herself” in order to alleviate the problems that led to the Children’s

placement, is working towards obtaining a GED, and achieved sobriety while

in jail. Id. at 19-21.

      Father likewise challenges the sufficiency of the evidence to support the

involuntary termination of his rights under 23 Pa.C.S.A. § 2511(a). Father’s

Brief at 9. In particular, Father claims that his parental rights should not have

been terminated because the Children were not removed from the home while

he resided there, which he poses as evidence that the conditions leading to

placement would be remedied through his presence at the home.             Father

further emphasizes his insistence to secure visits with the Children despite

being incarcerated. Id. at 18-19. Father also asserts that the trial court erred

by considering the length of his sentence in its decision to terminate his



                                     - 11 -
J-S16044-19
J-S16045-19

parental rights, as he has not yet exhausted his direct appeal rights.

Id. at 19.

      In reviewing an order terminating parental rights, we adhere to the

following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Instead, a
      decision may be reversed … only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

      “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.” In re Z.P., 994 A.2d 1108, 1117 (Pa. Super.

2010).   Thus, we will confine our review to the termination of Mother’s and

Father’s parental rights pursuant to subsections 2511(a)(2) and 2511(b).

Section 2511 directs the Court to engage in a bifurcated process:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of
      parental rights does the court engage in the second part of the
      analysis pursuant to Section 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child.

In re L.M., 924 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).


                                     - 12 -
J-S16044-19
J-S16045-19

      Pursuant to subsection (a)(2), parental rights may be terminated, after

the filing of a petition, when

          [t]he repeated and continued incapacity, abuse, neglect or
          refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot
          or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2). If the court finds subsection (a)(2) is satisfied, it

must then consider “the developmental, physical and emotional needs and

welfare of the child” to determine if termination of parental rights is in the

child’s best interest. Id. § 2511(b). “The emotional needs and welfare of the

child have been [] interpreted to include [i]ntangibles such as love, comfort,

security, and stability. … The utmost attention should be paid to discerning

the effect on the child of permanently severing the parental bond.” In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks omitted).

      We further note that

      incarceration, while not a litmus test for termination, can be
      determinative of the question of whether a parent is incapable of
      providing essential parental care, control or subsistence[,] and the
      length of the remaining confinement can be considered as highly
      relevant to whether the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent, sufficient to provide grounds for termination pursuant to
      23 Pa.C.S.[A.] § 2511(a)(2). … If a court finds grounds for
      termination under subsection (a)(2), a court must determine
      whether termination is in the best interests of the child,
      considering the developmental, physical, and emotional needs and
      welfare of the child pursuant to § 2511(b). In this regard, trial
      courts must carefully review the individual circumstances for
      every child to determine, inter alia, how a parent’s incarceration
      will factor into an assessment of the child’s best interest.


                                     - 13 -
J-S16044-19
J-S16045-19


In re Adoption of S.P., 47 A.3d at 830–31 (citations and quotation marks

omitted).

      Here, the trial court determined that clear and convincing evidence

existed to support the involuntary termination of Mother’s and Father’s

parental rights to the Children under subsection (a)(2). Specifically, the trial

court determined that Mother and Father repeatedly and continually deprived

the Children of essential parental care, control or subsistence necessary for

the Children’s physical or mental well-being, and that the conditions and

causes of such deprivation could not or would not be remedied:

      The evidence demonstrated that Mother was wholly neglecting
      T.M.C.’s emotional, physical, and overall needs even before T.M.C.
      was declared dependent and before her removal from the home….
      In that regard[,] Mother failed to follow through with much-
      needed trauma services for T.M.C. to help her in coping with the
      sexual abuse she suffered at the hands of Mother[’s] and Father’s
      friends who had lived in the family home. Mother, [] along with
      Father[,] had moved T.M.C. from a school where [an] IEP was
      provided to her to a school without IEP services, despite knowing
      that T.M.C. needed the services. T.M.C. was truant from school,
      and when she did attend school, there were concerns about her
      hygiene. Mother was at times unable to be found altogether, and
      the home was found to be unsanitary and unsafe during CYS visits.
      In this same timeframe, Mother was arrested and charged with
      various crimes in relation to driving under the influence of
      prescription medications with T.M.C. and E.W.C. in the car.
      Following placement [of the Children,] Mother’s conduct and her
      neglect of the Children, including T.M.C., worsened. When Mother
      would appear for visits [(having skipped many)] at CYS, she would
      arrive unprepared, and she was not able to keep the Children’s
      attention or direct them. … She could not be located at all for
      much of July. She did not attend any scheduled visits with T.M.C.
      in June, July, August, or September of 2017. Mother was
      untruthful with [CYS] at times, and failed to follow through with
      any [CYS] recommendations or directives. She expressed a desire


                                     - 14 -
J-S16044-19
J-S16045-19

     to have the Children returned to her, but she refused to cooperate
     with reunification services, and she failed to otherwise take steps
     to make needed changes to ensure the safety and well-being of
     [the] Children.

           …
            The evidence demonstrated that Mother was wholly
     neglecting S.M.C.’s emotional, physical, and overall needs even
     before S.M.C. was declared dependent and before her removal
     from the home…. In that regard[,] Mother failed to follow through
     with much-needed trauma services for S.M.C. to help her in coping
     with the sexual abuse she suffered at the hands of Mother[’s] and
     Father’s friends who had lived in the family home. Mother, []
     along with Father[,] had moved S.M.C. from a school where [an]
     IEP was provided to her to a school without IEP services, despite
     knowing that S.M.C. needed the services. S.M.C. was truant from
     school, and when she did attend school, there were concerns
     about her hygiene. Mother was at times unable to be found
     altogether, and the home was found to be unsanitary and unsafe
     during CYS visits. In this same timeframe, Mother was arrested
     and charged with various crimes in relation to driving under the
     influence of prescription medications with T.M.C. and E.W.C in the
     car. Following placement [of the Children,] Mother’s conduct and
     her neglect of the Children, including S.M.C., worsened. When
     Mother would appear for visits [(having skipped many)] at CYS,
     she would arrive unprepared, and she was not able to keep the
     Children’s attention or direct them. … She could not be located at
     all for much of July. She did not attend any scheduled visits with
     S.M.C. in June, July, August, or September of 2017. Mother was
     untruthful with [CYS] at times, and failed to follow through with
     any [CYS] recommendations or directives. She expressed a desire
     to have the Children returned to her, but she refused to cooperate
     with reunification services, and she failed to otherwise take steps
     to make needed changes to ensure the safety and well-being of
     [the] Children. … During much of this time, Father was also
     unavailable to S.M.C. due to his incarceration while awaiting trial
     for serious criminal charges, a fact known to Mother.
     Furthermore, the evidence demonstrated that S.M.C. had
     significant special needs, both [sic] physically, psychologically,
     and emotionally.      In addition to failing to take any steps
     whatsoever to assist S.M.C. in addressing those needs, Mother
     was aggravating the situation by virtue of her refusal to participate
     in reunification efforts, her sporadic, inconsistent, visits with



                                    - 15 -
J-S16044-19
J-S16045-19

     S.M.C. and her inappropriate behavior on the rare occasions she
     did.
          …
            The evidence demonstrated that Mother was wholly
     neglecting E.W.C.’s overall needs, as well as the needs of her
     other two children, even before E.W.C. was declared dependent
     and before his removal from the home…. E.W.C. had been born
     addicted to pain medications, exhibiting signs of withdrawal at
     birth. Mother and Father failed to assure that E.W.C. received
     early childhood intervention services despite having been advised
     that he needed them. Mother was arrested, and later convicted,
     for driving under the influence of controlled substances with
     E.W.C. in the vehicle. Mother was at times unable to be found
     altogether, and the home was found to be unsanitary and unsafe
     for E.W.C. during CYS visits.       Following placement [of the
     Children,] Mother’s conduct and her neglect of the Children,
     including E.W.C., worsened. When Mother would appear for visits
     [(having skipped many)] at CYS, she would arrive unprepared,
     and she was not able to keep the Children’s attention or direct
     them. … She could not be located at all for much of July. She did
     not attend any scheduled visits with E.W.C. in June, July, August,
     or September of 2017. Mother was untruthful with [CYS] at times,
     and failed to follow through with any [CYS] recommendations or
     directives. Trial Court Opinion Mother, 12/20/18, at 17-19.

           [As to Father, CYS] presented clear and convincing evidence
     that Father’s repeated and continued incapacity, neglect and
     refusal has caused [the Children] to be without essential parental
     care, control or subsistence necessary for her physical and mental
     well-being, and further, that the conditions and causes of that
     incapacity, neglect and refusal cannot or will not be remedied by
     Father.
           …
           As [CYS] points out, even before Father’s most recent
     conviction and lengthy prison sentence, Father failed to take very
     basic steps that had been identified by [CYS] as necessary to
     assure the physical safety and emotional well-being of the
     Children, and Father, like Mother, was largely uncooperative with
     [CYS] and hostile to the caseworkers who attempted to assist the
     family. Father refused to acknowledge the significant drug and
     alcohol problems that prevented Mother from safely caring for the
     Children, leaving the Children vulnerable in Mother’s care. Even
     when Mother herself admitted to conduct such as driving with


                                   - 16 -
J-S16044-19
J-S16045-19

     E.W.C. while under the influence, … Father continued to deny that
     Mother had done so. Father was demonstrated to be combative
     with [CYS] workers at times before the Children were placed in
     care and uncooperative in terms of providing releases to permit
     [CYS] to ensure that the Children and parents were receiving
     required services. Father did not have the sexual offender’s
     assessment that was required after the allegations of his most
     recent sexual abuse of a minor came about, and before he was
     criminally charged for that conduct.
           …
           [Father] did not follow through to make sure T.M.C. [or]
     S.M.C. received the trauma therapy [] desperately needed to cope
     with the sexual abuse [] experienced at the hands of family friends
     who lived in [the] home. Both [T.M.C. and S.M.C.] were often
     truant from school, and when they did attend, there were serious
     hygiene concerns. S.M.C. clearly has significant mental health
     problems that were not identified, let alone addressed, while in
     Mother and Father’s care. E.W.C. was not receiving needed early
     intervention services.
           …
           Despite the Children being adjudicated dependent, and
     [CYS] identifying those things the parents needed to address for
     the safety and well-being of the Children, Father did not take steps
     to address these issues, thus demonstrating a refusal or inability
     to provide the basic care [the] Children fundamentally needed. …
     He refused to participate in [CYS’s] efforts to provide support in
     that regard. He continued to deny responsibility for the lack of
     follow[-]through with services for the Children.
           …
           Although Father is correct that the fact of incarceration,
     alone, is an insufficient reason to terminate parental rights, that
     does not mean a court should ignore a parent’s inmate status in
     analyzing allegations of parental incapacity. To the contrary, the
     Pennsylvania Supreme Court has clarified that incarceration is a
     factor to be considered…. Given Father’s sentence of 180[]½ to
     360 years in state prison, it seems fairly evident that Father
     cannot remedy the incapacity and neglect that lead to the Children
     being adjudicated dependent even if he were to have a change of
     heart regarding his role in the underlying condition leading to
     dependency and placement.           Trial Court Opinion Father,
     12/12/18, at 17-19.




                                    - 17 -
J-S16044-19
J-S16045-19

     In addition, the trial court determined that termination of Mother’s and

Father’s parental rights is in the Children’s best interests, pursuant to

subsection 2511(b):

     Although [there was] some evidence of a once[-]existing natural
     bond between T.M.C. and Mother, the clear and convincing
     evidence showed a significant deterioration of that bond had
     occurred. … [As to S.M.C., the c]ourt did not find evidence of an
     existing bond between Mother and S.M.C. … The evidence
     overwhelmingly established that termination of Mother’s parental
     rights would not destroy an existing relationship that is necessary
     or beneficial for [T.M.C. or S.M.C.]
            …
           [With regard to E.W.C.,] [t]he clear and convincing evidence
     established that E.W.C. has bonded with his foster parents and
     thrived while in their home. It appears doubtful that E.W.C.
     understands that the foster parents are not his natural parents.
     The [c]ourt did not find evidence of an existing bond between
     Mother and E.W.C. Moreover, as with the other children, the
     [c]ourt concluded that the evidence overwhelmingly established
     that termination of Mother’s parental rights as to E.W.C. would
     not destroy an existing relationship that is beneficial or necessary
     his well-being and overall welfare.
           …
           To the contrary, evidence established that visits with Mother
     while reunification efforts were underway resulted in setbacks
     from the significant progress [T.M.C. and S.M.C.] had made after
     being removed from her parents’ care [and] resulted in emotional
     outbursts and setbacks for E.W.C.
           …
           [T]he [c]ourt accepted credible testimony by S.M.C.’s most
     recent caseworker that S.M.C. needs a stable[,] loving family, as
     well as [CYS] testimony that S.M.C. needs a consistent, structured
     environment. Mother has not provided stability, structure or
     consistency for S.M.C., nor has she undertaken any effort to do
     so since S.M.C.’s placement.       Trial Court Opinion Mother,
     12/20/18, at 19.
          Although there was evidence that T.M.C. still cared for []
     Father, the evidence overwhelmingly established that there was
     no beneficial bond between them. [As to S.M.C., the court found


                                    - 18 -
J-S16044-19
J-S16045-19

     no evidence] of a bond existing between Father and S.M.C., let
     alone a bond that was beneficial to S.M.C.
           …
           [With regard to E.W.C.,] [t]he clear and convincing evidence
     established that E.W.C. has bonded with his foster parents and
     thrived while in their home. It appears doubtful that E.W.C.
     understands that the foster parents are not his natural parents.
     There was no evidence to establish an existing bond with []
     Father.
           …
          Visits with [] Father while reunification efforts were
     underway resulted in setbacks from the significant progress []
     made.
          …
           [T]he [c]ourt accepted credible testimony by S.M.C.’s most
     recent caseworker that S.M.C. needs a stable[,] loving family, as
     well as [CYS] testimony that S.M.C. needs a consistent, structured
     environment. Father did not provide stability, structure, or
     consistency for S.M.C. before he was incarcerated, and certainly
     will not be able to provide this for her while he serves out his
     lengthy prison sentence. … [T]he conditions leading to placement
     [were the same as those leading to dependency and] continued to
     exist [before Father was incarcerated] and Father had done
     nothing to remedy the conditions. Trial Court Opinion Father,
     12/12/18, at 18-19.

                                    ***

           [Moreover,] the evidence showed that T.M.C. was doing
     very well in her foster home. She lives with her brother, E.W.C.,
     and has bonded with her foster parents. T.M.C. [is] enrolled in a
     school with an IEP. She [is] engaging in extracurricular activities
     such as cheerleading and gymnastics, and learning [to have]
     confidence in herself. Her emotional needs [are] being addressed
     through consistent trauma therapy, and her medical needs [are]
     also being addressed. There was much improvement with the
     incontinence and defecation issues she had been experiencing. As
     to the bond [between T.M.C. and her] foster parents, testimony
     established that T.M.C. had developed a loving bond with her
     foster parents, and that she relied on them for her physical and
     emotional needs, as well as her day to day needs for her general




                                   - 19 -
J-S16044-19
J-S16045-19

      welfare and well-being. She expressed wanting to be adopted into
      the foster family.
                                     …
            Although S.M.C.’s mental health disorders have made
      sustainable progress difficult, the evidence established that she
      has made progress since removal from Mother and Father’s home.
      She is currently receiving medical and counseling services she
      needs, both of which were lacking [previously].
                                       …
             [As to E.W.C.,] the foster parents have made sure that
      E.W.C. has the early intervention services he needed, and they
      have taken him for medical appointments. He was prescribed
      eyeglasses to remedy the lazy eye condition that was interfering
      with his walking and stability. Evidence established that he is safe
      and secure in the foster parents’ home, presently with T.M.C. as
      well, and that they have created a loving, stable environment for
      him and consistently attended to all of his needs. Trial Court
      Opinion, 12/20/18, at 18; Trial Court Opinion, 12/12/18, at 18.

      Upon review, we conclude that the trial court’s decision to terminate

Mother’s and Father’s parental rights under subsections 2511(a)(2) and (b) is

supported by competent, clear and convincing evidence in the record.

Although Father and Mother claim that they love the Children, see N.T.,

7/5/18, at 203, 214-15, 218, this Court has held that a parent’s love for a

child, alone, does not preclude termination of parental rights. See In re L.M.,

923 A.2d 505, 512 (Pa. Super. 2007).          It is well-settled that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” In re Z.S.W., 946 A.2d
726, 732 (Pa. Super. 2008).

      We discern no abuse of the trial court’s discretion in concluding that the

Children’s needs were being irreparably neglected and that their best interests



                                     - 20 -
J-S16044-19
J-S16045-19

are served through the underlying termination of parental rights. Further,

because our independent examination of the record indicates that there are

no other non-frivolous claims that can be raised by Mother, we conclude that

Mother’s appeal is frivolous, and grant Attorney Miller permission to withdraw

as counsel. Based upon the foregoing, we affirm the trial court’s termination

of Mother’s and Father’s parental rights to the Children pursuant to

subsections 2511(a) and (b).

      Petition to Withdraw granted. Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 05/10/2019




                                    - 21 -